Exhibit 10.37

 

FTS International, Inc.

 

Description of 2018 Short-Term Incentive Plan

 

On April 25, 2018, the board of directors and the compensation committee
approved a 2018 short-term incentive plan, or STIP, to motivate employees to
drive outstanding company performance, provide flexibility given the uncertain
business environment and improve employee retention. The named executive
officers are eligible to participate.

 

The STIP provides for annual cash incentives based on performance for the
following:

 

·                  Financial targets for Adjusted EBITDA;

 

·                  Safety performance targets as measured by our total
recordable incident rate; and

 

·                  Individual contributions towards company performance.

 

Each named executive officer has an annual bonus target award calculated as a
percentage of his or her base salary, depending on his or her position, as set
forth in the following table:

 

Name

 

Target Award
as a
Percentage of
Base Salary

 

Michael J. Doss
Chief Executive Officer

 

100

%

 

 

 

 

Lance Turner
Chief Financial Officer and Treasurer

 

80

%

 

 

 

 

Buddy Petersen
Chief Operating Officer

 

80

%

 

 

 

 

Perry A. Harris
Senior Vice President, Commercial

 

60

%

 

 

 

 

Karen Thornton
Chief Administrative Officer

 

60

%

 

The payouts for the named executive officers under the STIP are based 55% on the
financial target, 20% on the safety target and 25% on individual contributions
towards company performance. The board and the compensation committee have set
the applicable STIP targets for 2018. All incentive payments are contingent upon
the minimum financial targets being achieved. No named executive officer is
guaranteed a payment under the STIP.

 

--------------------------------------------------------------------------------